United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1394
Issued: February 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JURISDICTION
On May 25, 2011 appellant filed a timely appeal from the May 3, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP), which denied increased schedule
awards. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to additional schedule awards for increased
impairment to his upper extremities.
FACTUAL HISTORY
On April 15, 2000 appellant, a 41-year-old mail carrier, filed an occupational disease
claim alleging that the duties of his position, including sorting and delivering mail, caused an
injury in the performance of duty. OWCP accepted his claim for bilateral tennis elbow, bilateral
(wrist) tendinitis and bilateral carpal tunnel syndrome. By decision dated October 2, 2008, it
1

5 U.S.C. § 8101 et seq.

granted appellant schedule awards for 23 percent impairment of each upper extremity. An
OWCP hearing representative affirmed this on March 10, 2009. On July 14, 2009 OWCP
vacated its prior decisions and granted schedule awards for a 25 percent impairment of each
upper extremity.
Appellant filed a claim for an increased award. Dr. Michael E. Batipps, the attending
clinical Board-certified neurologist, offered an impairment rating of nine percent for each upper
extremity due to combined impairments from epicondylitis, wrist tenosynovitis and carpal tunnel
syndrome.
An OWCP medical consultant reviewed Dr. Batipps’ impairment evaluation and
determined that appellant had no more than a three percent impairment of each upper extremity.
In a May 3, 2001 decision, OWCP denied appellant’s claim for an increased schedule
award.
LEGAL PRECEDENT
FECA authorizes the payment of schedule awards for the loss or loss of use of specified
members, organs or functions of the body.2 Such loss or loss of use is known as permanent
impairment. OWCP evaluates the degree of permanent impairment according to the standards
set forth in the specified edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment.3
The burden is upon the employee to establish by evidence that he is entitled to
compensation.4
ANALYSIS
Appellant has the burden to establish that he is entitled to an increased schedule award.
He previously received schedule awards for a 25 percent impairment of each upper extremity.
To meet his burden, appellant must submit an impairment evaluation establishing more than a 25
percent impairment of either upper extremity due to his accepted employment injury.
Appellant has not submitted that evidence. Instead, he submitted an impairment
evaluation from Dr. Batipps showing that he has only a nine percent impairment of each upper
extremity. Dr. Batipps combined impairments from three separate diagnoses. In most cases only
one diagnosis will be appropriate for rating impairment. If a patient has two significant
diagnoses, for instance, rotator cuff tear and biceps tendinitis, the examiner should use the

2

Id. at § 8107.

3

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
4

Harold Hendrix, 1 ECAB 54 (1947).

2

diagnosis with the highest causally-related impairment rating for the impairment calculation.5
This will generally be the more specific diagnosis. Selection of the optimal diagnosis requires
judgment and experience. Typically, one diagnosis will adequately characterize the impairment
and its impact on activities of daily living.6
If a nonkey factor or grade modifier (functional history, physical examination or clinical
study) was used for primary placement in the regional grids, as, for example, x-ray findings in
the case of carpal instability, that same specific finding may not be used again to determine the
grade modifier.7
Appendix 15-B, page 487 of the A.M.A., Guides, provides the criteria for
electrodiagnostic evaluation of entrapment neuropathies. A study result may be considered
abnormal for treatment purposes, but for impairment rating purposes, electrodiagnostic studies
that do not meet the specified criteria are considered normal, and the individual is ether placed in
grade 0 by test findings, and has no impairment or is rated as applicable according to diagnosisbased impairment.8
Even if OWCP were to accept Dr. Batipps’ rating it does not support appellant’s claim
for an increased award. Indeed, it tends to show that the impairment of his upper extremities is
significantly less than the 25 percent for which he has received compensation. Appellant cannot
meet his burden with such evidence. Accordingly, the Board will affirm OWCP’s May 3, 2011
decision denying his claim for an increased schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden to establish that he is entitled to
increased schedule awards for additional impairment to his upper extremities.

5

A.M.A., Guides 387 (6th ed. 2009).

6

Id. at 389.

7

Id. at 405.

8

Id. at 449; see id. at 438 (Table 15-21, Peripheral Nerve Impairment due to median nerve deficit below the midforearm) and 425 (Table 15-14, Sensory and Motor Severity).

3

ORDER
IT IS HEREBY ORDERED THAT the May 3, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 24, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

